Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 1 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 2 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 3 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 4 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 5 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 6 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 7 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 8 of 11
Case 21-40171-drd13   Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28   Desc Main
                              Document      Page 9 of 11
Case 21-40171-drd13       Doc 7    Filed 02/18/21 Entered 02/18/21 11:37:28       Desc Main
                                  Document     Page 10 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

 In re:

 Terry Lamont Oliver,
 Latrice Diane Oliver,                       Case No.:

                     Debtors.
                                             Chapter: 13
 3560 NE Akin Blvd. #1412
 Lee’s Summit, MO 64064
 XXX-XX-8054
 XXX-XX-5881

                                  CERTIFICATE OF SERVICE

       I hereby certify that on the day of February 18, 2021, a true and correct copy of the
Debtors’ Chapter 13 Plan was forwarded on the Matrix via U.S. Mail, first class, postage
prepaid, and on the following parties:

       I hereby further certify that on the day of February 18, 2021, a true and correct copy
of the Chapter 13 Plan was forwarded via U.S. Certified Mail Return Receipt Requested
properly addressed to the following parties:

CarMax Auto-Finance
Attn : Bankruptcy
PO Box 440609
Kennesaw GA 30160

Nebraska Furniture Mart
PO Box 3000
Omaha NE 68103

Santander Consumer USA
PO Box 961245
Fort Worth TX 76161

Western Funding Inc.
PO Box 278897
Sacramento CA 95827
Case 21-40171-drd13                 Doc 7      Filed 02/18/21 Entered 02/18/21 11:37:28                                 Desc Main
                                              Document     Page 11 of 11




                                                                        THE SADER LAW FIRM

                                                                        By: /s/ Neil S. Sader
                                                                            Neil S. Sader, MO# 34375
                                                                            2345 Grand Boulevard Suite 2150
                                                                            Kansas City, Missouri 64108
                                                                            816-561-1818
                                                                            Fax: 816-561-0818
                                                                            Direct Dial: 816-595-1800
                                                                            Email: nsader@saderlawfirm.com




s:\bankruptcycurrent\client forms - active\oliver, terry & latrice\chapter 13 plan\2021.02.18 certificate of service initial chapter 13
plan.docx




s:\administrative\chapter 13 plan certificates of service\certified of service including certified mailing - nss.docx
